Citation Nr: 1217072	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1968 to February 1971.  The Veteran served in the Republic of Vietnam (RVN) from July 2, 1969 to June 18, 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  By a November 2005 rating action, the RO, in part, denied service connection for right leg, right knee and low back disorders.  The Veteran appealed this action to the Board.  

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing via the above-cited RO.  A copy of the hearing transcript has been associated with the claims file. 

In July 2010, the Board remanded the issues on appeal to obtain outstanding VA treatment records.  VA treatment records, dated from February 2008 to August 2010, were received and discussed by the RO in a May 2011 Supplemental Statement of the Case (SSOC).  The Veteran's appeal has returned to the Board for further appellate review.

Also on appeal from the RO's November 2005 rating action was the issue of entitlement to service connection for tinnitus.  By an April 2008 rating decision, the RO granted service connection for tinnitus; an initial 10 percent evaluation was assigned, effective July 29, 2005--the date VA received the Veteran's initial claim for service connection for this disability.  As the Veteran has not disagreed with the initial 10 percent evaluation or the effective date of July 29, 2005, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran seeks entitlement to service connection for right leg, right knee and low back disabilities.  He contends that he currently has right leg and right knee disabilities that are the result of having sustained a gunshot wound (GSW) to the right leg during his active service in the RVN.  He maintains the in-service gunshot wound was more of a flesh-type wound and that he received first aid treatment at sick call (i.e., bandages and medicine).  (Transcript (T.) at pages (pgs.) 3, 4, 8)).  The Veteran contends that he currently has a low back disorder that is the result of having to lift generators as part of his duties associated with his military occupational specialty (MOS) as a power generator equipment repairman.  (T. at page (pg.) 7)).  The Veteran also alleges that a VA physician has attributed his altered gait and back pain to his in-service GSW to the right leg.  (T. at pg. 5). 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) .

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's DD 214 shows that he served in the RVN from July 2, 1960 to June 18, 1970.  His military occupational specialist was, as he has alleged, a power generator equipment repairman.  His service treatment records (STRs) show that upon enlistment into service in January 1968, his lower extremities and spine were evaluated as "normal."  On an accompanying Report of Medical History, the examining physician noted, in part, that the Veteran had fractured his right leg in September 1965.  The examiner noted that x-rays of the right leg were normal.  In August 1970, the Veteran complained of pain in the small of his back.  He was prescribed Valium and Robaxin.  A January 1971 service separation examination report reflects that the Veteran's lower extremities and spine were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran stated that he had a history of broken bones.  He denied having any bone, joint or other deformity, "trick" or locked knee and back trouble.  The examining physician indicated that all of the Veteran's systems were within normal limits.  On a February 1971 Statement Of Medical Condition, the Veteran reported that there had not been any change in his medical condition.  

Post-service VA treatment reports, dated from February 2008 to August 2010, show that Veteran had chronic right knee pain due to arthritis.  It was noted that he had sought treatment for his right knee from a private physician, Dr. S.  An assessment of stable low back pain was also entered.  (See June 2010 VA treatment report).  

The Veteran has not been afforded an examination to evaluate his claimed right leg, right knee and low back disabilities.  His testimony is to the effect that he began experiencing right leg and right knee symptoms after he received a minor gunshot wound to the right leg while on active duty in the RVN, as well as low back pain from lifting generators as a result of duties associated with his MOS as a power generator equipment repairman, and that he has continued to have right leg, right knee and low back pain from service discharge to the present.  During the April 2010 hearing, the Veteran described a half a centimeter round circle scar on the front of his right leg that he claimed was the result of the in-service gunshot wound.  (T. at pg. 5).  

As indicated by his representative, there is no record in the claims file to show that the Veteran has been scheduled for VA examinations in conjunction with his service connection claims.  (See Veteran's representative's April 2012 written argument to VA, pg. 3).  Under the Veterans Claims Assistance Act, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Although the Veteran has offered testimony as to a continuity of right leg, right knee and low back symptomatology since service discharge, an examination is needed to determine whether he has a current disability to explain his right leg pain, right knee arthritis and low back pain. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination by an appropriate medical specialist to determine whether he has any current right leg, right knee and back disorders that are etiologically related to his period of active military service. 
   
The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.
   
a) The examiner should provide an opinion as to whether any current right leg, right knee and/or low back disabilities are at least as likely as not (50 percent probability or more), the result of a disease or injury in active service, including documented in-service treatment for low back pain in June 1970. 
   
The examiner is hereby informed that the Veteran contends that he currently has right leg and right knee disabilities that are a result of a minor gunshot wound to the front area of the right leg during active military service in the RVN.  

With respect to the claimed low back disability, the examiner is informed that the Veteran's military occupational specialty during his period of active military service was a power generator equipment repairman, and that he attributes his claimed low back disabilities to duties associated thereto. 
   
b)  The examiner should provide reasons for these opinions.

c) The Veteran is competent to report his symptoms and history and his reports must be considered in formulating any opinions.
   
d) The absence of evidence of treatment for a gunshot wound to the right leg in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e) If the VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Then, readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the  Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


